Citation Nr: 0718047	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-19 007	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for residuals of a 
thoracic spine injury.

3.  Entitlement to service connection for residuals of closed 
head injury, including headaches.  

4.  Entitlement to service connection for degenerative joint 
disease of the knees.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for fibromyalgia and/or 
chronic pain syndrome.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

9.  Entitlement to service connection for radiculopathy 
secondary to service-connected lumbar spine pathology.  

10.  Entitlement to an increased rating for the lumbar spine, 
currently rated 20 percent disabling. 

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for that portion of the 
appeal period prior to April 12, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1969 to August 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that in pertinent part denied the claims listed on 
pages 1 and 2.  The claims file has since been transferred to 
the North Little Rock, Arkansas, RO.
The veteran submitted a timely notice of disagreement to a 
February 2003 rating decision (granting service connection 
and a 50 percent rating for posttraumatic stress disorder 
(PTSD) effective from March 22, 1995).  The RO issued a 
statement of the case (SOC) discussing the PTSD disability 
rating and effective date; however, the veteran did not file 
a VA Form 9, Substantive Appeal, or other document containing 
the necessary information, and the RO closed that appeal.  

In March 1980, March 1981, and April 1984 decisions, the 
Board denied service connection for bilateral hearing loss 
disability.  The most recent final decision on this claim was 
issued by the RO in March 1986.  Because of that final 
decision, the Board has characterized the issue to reflect 
the veteran's attempt to reopen a claim for service 
connection for hearing loss disability.  

In this decision, the Board grants service connection for 
bilateral lower extremity radiculopathy.  Thus, the issue of 
a separate rating for bilateral lower extremity radiculopathy 
must be addressed in the remand portion of the decision.  
Furthermore, the issue of a separate rating for bilateral 
lower extremity radiculopathy is inextricably intertwined 
with the issue of a higher schedular rating for the lumbar 
spine, which will be remanded for other reasons.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A TDIU rating presupposes that the schedular disability 
rating is less than 100 percent.  Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).  In this case, the RO has assigned a 
100 percent schedular rating effective from April 12, 2005, 
for service-connected prostate cancer.  Thus, the Board has 
limited the TDIU claim to that portion of the period prior to 
April 12, 2005.  

Entitlement to service connection for headaches, 
hypertension, fibromyalgia and/or chronic pain syndrome, 
GERD, an increased rating for the lumbar spine, including an 
initial rating for bilateral lower extremity radiculopathy, 
whether new and material evidence has been received to reopen 
a claim for bilateral hearing loss and for TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the agency of original jurisdiction (AOJ)  via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  The veteran suffered a thoracic spine injury during 
combat.  

3.  Competent medical evidence reflects a diagnosis of 
thoracic myofascitis.  

4.  The veteran has offered credible testimony of continuous 
mid-back pain dating to active service.  

5.  The veteran suffered head trauma during combat.  

6.  There is competent medical evidence of an Axis I 
diagnosis of cognitive disorder due to closed head injury.  

7.  No current disability of either knee is shown.  

8.  An electromyography (EMG) study shows lumbar spine-
related bilateral lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  Thoracic myofascitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  Cognitive disorder due to closed head injury was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1137, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

3.  Degenerative joint disease of either knee was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 
(2006).

4.  The requirements for secondary service connection for 
bilateral lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in July 2002 and in February 2003, which informed the 
veteran of what evidence is needed to substantiate the 
claims, what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, the additional notice requirements set forth in 
Dingess have not been accomplished; however, the favorable 
results of this decision should not unfairly prejudice the 
veteran.  Unfair prejudice to the veteran should not result 
because the RO will assign disability ratings and effective 
dates for the ratings in its rating decision at the time it 
implements the Board's decision.  The RO rating decision will 
contain the regulatory requirements for assignment of 
disability ratings and effective dates.  If the veteran is 
dissatisfied with the disability ratings or for any effective 
date assigned, he is invited to appeal by filing a notice of 
disagreement in accordance with instructions that will be 
provided along with the rating decision.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases listed at 38 C.F.R. 
§§ 3.307, 3.309 are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Where there is an approximate balance of evidence, the 
benefit of the doubt is accorded the veteran.  Additional 
weight, however, is accorded to combat veterans alleging an 
injury where such injury is not documented in the SMRs.  
Where disability claims are made by a veteran who has engaged 
in combat with the enemy in active service during a period of 
war, the VA shall accept as sufficient proof of service 
connection, satisfactory lay or other evidence of service 
incurrence, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence in service.  
Service connection for such injury or disease may be 
rebutted, however, by clear and convincing evidence to the 
contrary. 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(d).

VA's guidance on what constitutes combat for purposes of 
establishing service connection is found in precedent opinion 
VAOPGCPREC 12-99.  The Board is bound by these precedent 
opinions.  Thus, it is mandatory, not optional, for the Board 
to follow this guidance.

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions such as the unit history.  The General Counsel 
opinion concludes that any evidence which is probative of 
that fact may be used by a veteran to support an assertion of 
combat with the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence of record.  
The opinion notes that whether a particular statement in 
service department records indicating that the veteran 
participated in a particular "'operation" or "campaign" is 
sufficient to establish that the veteran engaged in combat 
with the enemy depends upon the language and context of the 
records in each case.  As a general matter, evidence of 
participation in an "operation" or ""campaign" often 
would not, in itself, establish that a veteran engaged in 
combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  However, there may be 
circumstances in which the context of a particular service-
department record indicates that reference to a particular 
operation or campaign reflects engagement in combat.  
Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also indicates that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2006).

Thoracic Spine Injury

The veteran claims that he injured his thoracic spine during 
combat.  While service connection has been granted for 
residuals of a lumbar spine injury related to the same combat 
event, service connection for the thoracic spine has remained 
denied.  

The SMRs suggest trauma to the lower spine, but do not 
mention the thoracic spine.  A July 1970 SMR reflects that 
the veteran reported that 7 months earlier he had been blown 
through the air and landed on his back, which caused his back 
injury.  The July 1970 report mentions lumbar spine pain.  X-
rays showed L-4 scoliosis and a sacral spine abnormality.  An 
April 1971 SMR notes that back pain was attributed to a 
postural problem; however, those pains appear to have 
emanated from the low back, rather than the thoracic spine.  
A separation examination report reflects that the spine was 
normal; however, service connection for lumbar spine 
osteoarthritis was granted after separation.  

An October 1971 VA orthopedic examination report reflects 
that the veteran reported back pains when standing or 
stooping and more specific low back pains aggravated by 
bending, stooping, squatting or lifting.  The diagnosis was 
chronic lumbar strain.  An October 1974 VA special orthopedic 
examination report notes that the dorsal spine had normal 
alignment.  

At various times during the 1970s and 1980s, the veteran 
reported worsening back pains.  In August 1980, a private X-
ray showed right convexity thoracic scoliosis; however, in 
May 1983, left thoracic convexity was noted and the 
assessment was chronic scoliosis and musculoskeletal pain.  

The veteran was briefly hospitalized in October 1982.  The 
private hospital report reflects a long history of back 
pains, including mid-back pains, dating back 11 years to 
active service.  The only mid-back abnormalities found were 
percussion tenderness over the mid-back and right convexity 
thoracic scoliosis.  

A November 1987 VA medical certificate reflects that the 
veteran was seen in an emergency room for back pain.  He 
reported that he had aggravated an old back injury in an auto 
accident one week earlier and that he had pain from the neck 
down.  The diagnosis was simply musculoskeletal pain.  July 
and August 1994 private medical reports from G. Berger, D.C., 
reflect that a remedy was prescribed for "thoracic/L-S 
strain" among others. 

A more comprehensive July 1994 report from Dr. Berger 
reflects complaints of mid and low back pain starting in 1971 
in Vietnam.  The chiropractor palpated thoracic paraspinal 
trigger points and detected upper thoracic scoliosis.  The 
relevant impression was thoracic myofascitis.  

In February 1995, the veteran requested service connection 
for "curvature of the spine as secondary to my arthritis."  
He submitted an August 1994 VA X-ray and an October 1994 VA 
physical therapy progress note that reflects a complaint of 
constant pain in the neck, upper trapezius, mid-back, and low 
back.  The X-ray showed six lumbar vertebrae but no other 
abnormality.  The assessments included myofacial pain to 
upper trapezius paraspinals. 

A March 1996 VA X-ray of the thoracic spine showed mild 
dextroscoliosis.

A September 1996 VA spine examination report mentions low 
back pain but no mid-back pain.  A January 2000 VA report 
notes a complaint of upper back pain.  Full active range of 
motion of the thoracic spine in all directions was noted.  
The assessments were myofacial pain syndrome and 
cervical/lumbosacral strain.

In April 2002, the veteran requested service connection for 
thoracic strain.  He underwent a VA compensation examination 
in September 2003.  The September 2003 examination report 
reflects that the lumbar spine was normal on gross 
inspection, but revealed congenital scoliosis on forward 
bending.  The diagnosis was chronic neck and back pain.  

To sum up the medical evidence, although the veteran 
requested service connection for thoracic strain, it appears 
that the most consistent diagnosis with respect to the 
thoracic spine has been myofascitis (inflammation of a muscle 
and its fascia, Dorland's Illustrated Medical Dictionary 1092 
(28th ed. 1994)).  This is supported by Dr. Berger's July 
1994 report that notes thoracic myofascitis, an October 1994 
VA report that notes myofacial pain of the mid-back and upper 
trapezius, a January 2000 VA assessment of myofacial pain 
syndrome, and a September 2003 VA diagnosis of chronic back 
pain.  

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge that he injured his thoracic spine in an 
explosion in 1971.  The veteran testified as to continuity of 
mid-back pains dating to active service.  Because he is a 
combat veteran (as explained below), his account of a 
thoracic spine injury is accorded additional weight (also 
explained below).

The veteran's infantry MOS and his two bronze service stars 
suggest that he was in combat.  A bronze service star is 
awarded for each campaign where the service member was 
assigned or attached and was present for duty with a unit 
during the period that it participated in combat; or, if 
individually was under orders in the combat zone and was (a) 
awarded a combat decoration; or, (b) furnished a certificate 
by a commanding general of a corps or higher unit that he/she 
actually participated in combat; or (c) served at a normal 
post of duty (in contrast to having had the status of an 
inspector, observer, or visitor); or (d) was aboard a vessel 
other than in a passenger vessel and furnished a certificate 
that he served in a combat zone.  Army Regulation AR 672-5-1 
effective April 12, 1984.  His OPF and other evidence reflect 
that his unit participated in many actions against the enemy.  

The Court has held that proof of personal involvement in 
combat is unnecessary where the evidence reflects that the 
veteran served in a combat unit.  Pentecost v. Principi, 
16 Vet. App. 124, 129 (2002).  Thus, even without a 
decoration such as a Purple Heart or a Combat Infantryman's 
Badge, the SMRs that note proximity to an explosion, is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  
Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence and of the veteran's credible testimony, the Board 
finds that it is at least as likely as not that the veteran 
did engage in combat with the enemy.  Because he is a combat 
veteran, the benefit of 38 U.S.C.A. § 1154 must be 
considered.  

38 U.S.C.A. § 1154(b) sets forth a three-step analysis, 
which, if met, enhances the combat veteran's service 
connection claim.  First, it must be determined whether there 
is satisfactory, lay or other evidence of service incurrence 
or aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service-
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps, because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he sustained thoracic spine trauma during combat, even 
though no official record of such treatment exists.  
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  
The Board finds satisfactory lay evidence of service 
incurrence and that the evidence for this fact is consistent 
with the circumstances, conditions, or hardships of such 
service.  

In Dambach v.Gober, 223 F.3d 1376, 1381 (Fed. Cir. 2000), the 
Federal Circuit stressed that where a veteran produces 
evidence of symptomatic manifestations during or proximate to 
combat, aggravation or incurrence will be established, citing 
Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  
Then, the government has the burden to rebut by clear and 
unmistakable evidence.  Id.  The issue then becomes whether 
there is clear and unmistakable evidence that the veteran's 
thoracic myofascitis is not related to trauma during combat 
in Vietnam.  

In this case, there is no clear and unmistakable evidence 
that thoracic myofascitis is unrelated to trauma during 
combat.  Thus, because the elements of service connection are 
present, i.e, an in-service injury, a current diagnosis, and 
competent evidence of continuous symptoms, service connection 
for thoracic myofascitis must be granted.  

Residuals of Closed Head Injury

Service connection for headaches, as a residual of closed 
head injury, is addressed in the Remand portion of the 
decision.  The remaining residuals are addressed here.  

A February 3, 1970, report from the 1/4 Cavalry Aid Station 
notes that three days earlier the veteran was "in close 
proximity of blown truck and has had constant buzzing and 
greatly decreased hearing in left ear."  A March 1970 report 
notes that the veteran had no pain, but hearing had not yet 
returned.  A March 1970 ENT report notes nerve deafness in 
both ears from mortar blast.  These reports appear to 
document a head injury due to explosive detonation.  

A medical history questionnaire completed at the time of 
separation in August 1971 reflects that the veteran checked 
"no" to history of head injury, but yet he did annotate "I 
am in poor health" in the examinee's statement area of the 
medical history questionnaire. 

A July 1974 private hospital report for gastrointestinal 
bleeding notes that the veteran reported that the pain in his 
head had been constant since he was in an accident in 
Vietnam.  

In October 1980, the veteran reported that he was injured in 
a land mine explosion in Vietnam and that he woke up to a 
clogged feeling in his head.  An October 1981 VA outpatient 
treatment report reflects that the veteran reported severe 
headaches almost daily.  In November 1987, he reported 
constant headache.  An August 1990 VA clinical record 
reflects headaches and difficulty with speech due to a head 
injury.  An Axis I diagnosis of personality change due to 
head injury was offered.  The Axis III diagnosis was status 
post head injury in 1970. 

In July 1994, Dr. Berger reported that the veteran seemed to 
exhibit mental deficits and recommended further 
investigation.   In August 1994, Dr. Berger reported that the 
veteran's slow speech suggested a closed head injury.  

A May 1995 VA computerized tomography (CT) of the head was 
negative.  An August 1996 VA report notes chronic headaches, 
but a September 1996 VA general medical examination report 
reflects that the veteran was neurologically normal.  A 
November 1996 brain magnetic resonance imaging (MRI) report 
was normal.  

A September 1997 private neuropsychology consultation report 
reflects that the veteran reported having been injured in an 
explosion in Vietnam.  After testing, the examiner concluded 
that the veteran had mild changes since head injury.  The 
primary Axis I diagnosis was cognitive disorder and the Axis 
III diagnosis was status post closed head injury.  The 
veteran also reported memory loss.  

A June 2001 private CT scan of the head was normal.  

In April 2002, the veteran requested service connection for 
residuals of a closed head injury.  

In September 2003, the veteran underwent a VA mental 
disorders compensation examination.  During the examination, 
he answered questions in a relevant manner revealing no 
impairment in thought process or communication.  His memory 
for recent and remote events was intact.  The diagnosis was 
PTSD.  

In April 2004, the veteran submitted medical treatises 
addressing the effects of traumatic brain injuries.  He 
requested that the treatises be considered as evidence 
supporting his claim.  He requested compensation examinations 
to explore all plausible relationships.  The medical 
treatises submitted note a causal relationship between closed 
head injury and subsequent development of Axis I psychiatric 
disorders, especially major depression and alcohol abuse; 
and, Axis II disorders, especially avoidant and paranoid 
personality disorder.  A 30-year follow-up study showed that 
Axis I and II disorders attributed to head injury were 
observed in individuals throughout their 30-year study 
period.  

Another treatise notes that cognitive and behavioral deficits 
arose over a longer period of time post injury and remained 
longer than did physical deficits.  

Yet another treatise notes that following traumatic brain 
injury, 50 to 80 percent of survivors reported post 
concussive symptoms such as headache, fatigue, sensory 
sensitivity to noise or light, memory and attention problems, 
low mood, anxiety, and irritability.  Fifteen percent of 
survivors reported that those symptoms persisted beyond three 
years.  Disorders of motivation characterized by apathy, 
indifference, and lack of concern, and lowered initiative, 
verbal output, and libido were also associated with these 
traumatic brain injuries.  

In March 2006, the veteran testified that he felt that 
dizziness, memory loss, and vertigo were related to head 
injury during active service.  He testified that he had no 
head injury since active service.  

The favorable evidence in this case is substantial.  This 
evidence includes the veteran's credible claim of head trauma 
during combat, an August 1990 VA diagnosis of status post 
head injury, Dr. Berger's suggestion of closed head injury in 
1994, and the September 1997 neuropsychology consultation 
report with diagnoses of cognitive disorder and status post 
closed head injury.  The September 1997 report is compelling 
because it is based on comprehensive diagnostic testing for 
neuropsychological deficits.  

The negative evidence in this case is unconvincing.  This 
includes the CT and magnetic resonance imaging (MRI) studies 
that failed to show an abnormality.  This evidence is 
unpersuasive because residuals of closed head injury might 
escape detection by such diagnostic tools.  The September 
2003 VA mental examiner mentioned no cognitive deficit; 
however, the examiner employed no comprehensive testing, such 
as was used in September 1997.  Thus, the probative value of 
this report does not outweigh the probative value of the 
September 1997 diagnosis, which is based on diagnostic 
testing.  

The veteran's testimony concerning the etiology of his 
cognitive disorder cannot be used as he is not a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may determine when symptoms 
arose, but not why they arose.  

In this case, there is satisfactory lay evidence of an in-
service head injury in combat and there is medical evidence 
of a diagnosis of cognitive disorder related to closed head 
injury, as shown in the September 1997 private medical 
report.  There is no clear and unmistakable evidence that a 
cognitive disorder is unrelated to trauma during combat.  
38 U.S.C.A. § 1154; Dambach, supra.  Thus, because the 
elements of service connection are present, i.e, an in-
service injury, a current diagnosis, and competent evidence 
of a nexus, service connection for cognitive disorder due to 
closed head injury must be granted.  

Bilateral Knee Degenerative Joint Disease

The SMRs reflect the veteran complained of left knee-related 
symptoms.  A May 1969 report from basic training notes left 
knee trauma.  He fell on the left knee.  Two June 1969 
reports note left knee complaints.  Limitation of motion and 
pain on flexion were noted.  A June 9, 1969, orthopedic 
consultation report notes marked limitation of flexion.  He 
was issued a physical training waiver on June 17, 1969.  In 
October 1969, slight left quadriceps muscle atrophy and 
slight left patellar crepitus were noted.  A July 1970 report 
reflects that the veteran reported that he had lost his left 
knee profile and needed a replacement medical slip.  The 
examiner found no left knee disorder and issued no profile.  
An August 1971 separation examination report reflects normal 
knees.  

In February 1995, the veteran first claimed service 
connection for his knees.  He submitted an August 1994 VA 
treatment report that reflects that he related knee pains to 
active service.  He also submitted an August 1994 
prescription slip from Dr. Berger that reflects a remedy for 
bilateral knee degenerative joint disease.  

The veteran also submitted an October 1994 VA physical 
therapy progress note that reflects a complaint of bilateral 
knee pain, worse on the left.  His gait was observed to be 
normal.  Both knees had normal range of motion and strength.  
He reported a knee injury during a 1970 explosion.  The 
report notes that a September 1994 left knee X-ray was 
normal.  The assessment was possible left chondromalacia 
patella. 

An August 1995 VA compensation examination report reflects 
that the veteran reported having hurt both knees in an 
explosion in Vietnam.  No current knee disorder was elicited.  
The diagnosis was status post bilateral knee sprain.  

In April 2002, the veteran requested service connection for 
chronic leg pains and degenerative changes of the knees.  He 
underwent a VA orthopedic compensation examination in October 
2003.  During the examination, he reported periodic pain, 
locking up, and weakness of the knees, most recently 
occurring 1 1/2 months earlier.  He denied any current knee 
symptom, however.  The knees appeared completely normal and 
each had normal range of motion.  The examiner noted that 
September 1994 X-rays of both knees were normal.  The 
diagnosis was bilateral knee pains with no subjective 
evidence of disease.  

In April 2004, the veteran submitted medical treatises 
addressing the effects of traumatic brain injuries.  He 
requested that the treatises be considered as supportive of 
his claims for service connection for degenerative joint 
disease of the knees and that the disability claim be 
considered as secondary to service-connected post-traumatic 
stress disorder (PTSD).  He requested compensation 
examinations.  

In March 2006, the veteran testified that he had two knee 
injuries during active service, one that occurred during 
basic training, and one that occurred during an explosion at 
Cam Ranh Bay.  

The evidence reflects, overall, that both knees are entirely 
normal.  Except for complaints of pain at various times, 
there is no symptom.  Although Dr. Berger noted bilateral 
knee degenerative joint disease in 1994 and VA noted possible 
chondromalacia patella, no knee disorder was found during 
either the August 1995 VA compensation examination or the 
October 2003 VA compensation examination.  The August 1995 VA 
report is supported by X-rays and for that reason the Board 
attaches more weight to it.  Dr. Berger has not supplied any 
X-ray study to support her/his diagnosis of degenerative 
joint disease.  

With respect to service connection for bilateral knee 
degenerative joint disease secondary to closed head injury 
and/or secondary to PTSD, the medical treatises submitted do 
not contain any evidence of relationship, either causally or 
by way of aggravation.  Rather, the treatises note a causal 
relationship between closed head injury and subsequent 
development of Axis I and Axis II disorders.  One treatise 
concludes that traumatic brain injury can lead to PTSD.  The 
Board does not assign this type of evidence much weight.  
Medical treatise evidence, however, can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, an opinion has not been provided.  Thus, the 
claim for service connection for bilateral knee degenerative 
joint disease secondary to closed head injury and/or 
secondary to PTSD has no merit.  

The veteran is not competent to provide a diagnosis or 
etiology for his knees.  38 C.F.R. § 3.159; Espiritu, supra.  
Although he may competently report symptoms, during his VA 
examinations, he reported none.  Because no current knee 
disability is shown, the veteran's claim of service 
connection, either direct or secondary, is without merit.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The service connection claim must be denied.  



Radiculopathy Secondary to Service-Connected Lumbar Spine 
Pathology.  

October 1974 VA special neurology and orthopedic examination 
reports specifically note low back pain radiating to both 
legs to ankles and occasional genital pains.  VA X-rays 
showed osteoarthritic changes.  

In a January 1975 rating decision, the RO granted service 
connection for the lumbar spine and granted a 10 percent 
rating under Diagnostic Code 5010-5003. 

In September 1981, M. Warner, D.C., noted complaints of pain 
and numbness down the right leg.  X-rays showed six lumbar 
vertebrae and mal-position of L3 and L4.  

In September 1996, a VA orthopedic examiner noted complaints 
of radiating pains down to the knees and that back pains 
precluded working.  In October 1996, a VA neurologist noted a 
complaint of occasional numbness in the toes and offered a 
diagnosis of lumbosacral radiculopathy.  

A January 2000 VA Rehab Medicine report notes that the 
veteran denied any radicular symptom.  A June 2001 private CT 
scan of the lumbar spine was negative; however, an 
electromyography (EMG) study in June 2001 suggested bilateral 
S1 and left L5 radiculopathy.  

A March 2002 VA clinical record notes lumbosacral 
radiculopathy on the active problem list.  The lower 
extremities were painful during heel-toe walking.  

During September 2003 VA orthopedic and peripheral nerves 
examinations, the veteran denied any burning, tingling, 
numbness, or weakness in the upper or lower extremities; 
however, he avoided activity that aggravated his back pain 
and he did not work.  The only diagnosis offered was chronic 
neck and back pain.  Peripheral neuropathy was not found.  

In March 2006, the veteran testified that the worst pain was 
in the hips and the lower back.  

In this case, the existence of lumbar spine radiculopathy is 
in controversy.  Of greatest weight is a June 2001 EMG study.  
The EMG showed bilateral S1 radiculopathy and left L5 
radiculopathy.  The EMG study results are compelling because 
EMG is a reliable indicator of neuropathy.  March 2006 
testimony of hip pains also is persuasive.  

The favorable evidence is controverted by the VA examination 
reports (neurology and orthopedic) of September 2003 that 
note no subjective complaint, such as pain or numbness, or 
objective indicator such as muscle atrophy or absent ankle 
jerk.  While the veteran is competent to report symptoms, or 
lack thereof, he is not competent to rule out neuropathy 
detected by EMG.  Moreover, he reported that since he quit 
working in 1996 he carefully avoids activities that produce 
radiculopathy symptoms.  Thus, it is likely that 
radiculopathy is minimized by limiting certain activities.  

There is no question that the service-connected lumbar spine 
spine disability has caused the lower extremity 
radiculopathy.  The original October 1974 diagnosis was 
osteoarthritis of the lumbosacral joint and service 
connection was granted for osteoarthritis of the lumbosacral 
spine.  In October 1996, a VA neurologist noted symptoms in 
the lower extremities and offered a diagnosis of lumbosacral 
radiculopathy.  The EMG study attributed bilateral lower 
extremity radiculopathy to L5 and S1 pathology.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for bilateral lower extremity 
radiculopathy must therefore be granted.  


ORDER

Service connection for thoracic myofascitis is granted.  

Service connection for residuals of closed head injury is 
granted.  

Service connection for degenerative joint disease of the 
knees is denied.  

Service connection for radiculopathy secondary to service-
connected lumbar spine pathology is granted.  


REMAND

VA's duty to assist includes obtaining a medical examination 
or opinion where necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  The Board cannot rely on its own 
unsubstantiated medical opinion.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
decision reached in Kent, supra, requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, the veteran has not 
been notified of the evidence and information necessary to 
reopen the claim for service connection for bilateral hearing 
loss and to establish entitlement to the underlying claim for 
benefit sought.

Headaches

The nature and etiology of the veteran's claimed headaches is 
not clear.  He asserts headaches secondary to closed head 
injury and he has testified that his headaches have been 
continuous since active service; however, no medical 
diagnosis addressing his headaches has been offered.  Thus, 
an examination to determine the nature and etiology of his 
claimed headaches is necessary.  

Hypertension 

A November 1984 post office examination notes a blood 
pressure reading of 110/90.  During a September 1996 VA 
general medical examination, a diagnosis of hypertension was 
first made.  In April 2004, the veteran submitted a medical 
treatise that addresses a possible relationship between PTSD 
and hypertension.  He requested that hypertension also be 
considered as secondary to service-connected PTSD and or PTSD 
medication, either causally or by way of aggravation.  No 
medical professional has addressed these contentions.  Thus, 
a medical opinion is necessary.  

Fibromyalgia and Chronic Pain Syndrome

Fibromyalgia is a syndrome characterized by diffuse 
musculoskeletal pain accompanied by increased tenderness at 
specific sites, tender points.  Commonly associated symptoms 
are fatigue, sleep disturbance, depression, anxiety, 
headache, and gastrointestinal complaints.  Some authorities 
consider it a variant of chronic fatigue syndrome. (q.v.).  
Campbell's Psychiatric Dictionary 252 (8th ed. 2004)).

The SMRs do not reflect fibromyalgia or chronic pain 
syndrome, but a June 1970 report notes that the veteran had 
"multiple somatic complaints." 

A March 1996 VA outpatient treatment report reflects an 
assessment of fibromyalgia.  In August 1997, the veteran's VA 
primary care physician reported that myofacial pain does not 
fit the criteria for fibromyalgia.  

In April 2004, the veteran submitted medical treatises 
addressing the effects of traumatic brain injuries as 
evidence for service connection for fibromyalgia and chronic 
pain syndrome.  He requested that these disorders also be 
considered as secondary to service-connected PTSD.  He 
requested compensation examinations to explore all plausible 
relationships.  VA examiners have not addressed whether the 
veteran has fibromyalgia or chronic pain syndrome, and, if 
so, the etiology of such.  Thus, an examination to determine 
the nature and etiology is necessary.  

Hepatitis C

A December 2002 VA infectious disease examination report 
reflects that the veteran does not currently have hepatitis 
C.  The examiner noted that hepatitis C was possible, but if 
so, then it had cleared on its own, or alternatively, that a 
previous hepatitis C virus test was falsely positive.  During 
a September 2003 VA stomach examination, the veteran reported 
that he had a blood transfusion as a civilian in 1974 and 
believed that he contracted hepatitis C from that blood.  He 
denied intravenous drug use.  The September 2003 VA 
examination report is very unclear as to the current status 
of the veteran's claimed hepatitis C.  

In March 2006, the veteran testified that he was in combat 
and was exposed to human body fluids, such as blood.  He 
recalled a hepatitis outbreak in 1971 at Fort Hood while 
stationed there and also recalled a blood transfusion in 1975 
at a private hospital.  He testified that hepatitis C was 
found in 1996.  

In this case, further examination is necessary to determine 
whether the veteran does have hepatitis C as claimed, and, if 
so, whether it is related to active service.  

GERD

The SMRs reflect that in June 1970, the veteran reported 
ulcers and right lower quadrant pain with diarrhea, nausea, 
and vomiting for several days.  The impression was 
gastroenteritis.  The next day he reported multiple somatic 
complaints.  He was sent for consultation.  A June 9, 1970, 
consultation report notes a one-year history of ulcer-related 
complaints of constant abdominal pains unrelated to meals.  
The impressions were peptic ulcer disease and rule-out 
infestation of parasites.  Maalox(r) was prescribed and an 
upper gastrointestinal (UGI) study was ordered.  An April 
1971 report notes complaint of pain in right lower quadrant 
and that a UGI study was still pending.  There is no record 
of a UGI in the SMRs.  The August 1971 separation examination 
report reflects that the abdomen and viscera were normal.  On 
a health questionnaire, the veteran checked "no" to 
stomach, liver, or intestinal trouble, but annotated his poor 
health.  

In May 1972, the veteran was seen at the emergency room of 
Kansas City General Hospital (hereinafter KC General) for 
back and epigastric pains.  The veteran reported burning-like 
sensations for one month.  The assessment was simply 
epigastric pain.  A June 1974 KC General emergency room 
report notes upset stomach, relieved by lying down, and mild 
epigastric tenderness.  The veteran was hospitalized for a 
bleeding duodenal ulcer. 

According to a June 1975 VA medical certificate, epigastric 
pains began again in June 1975.  In July 1975, a UGI study 
was normal.

In April 2002, the veteran requested service connection for 
peptic ulcer disease.  The RO obtained VA outpatient 
treatment reports that note that in August 1997 he was 
followed for GERD.  

In September 2003, the veteran underwent a VA stomach and 
duodenal compensation examination.  The examiner noted a 
history of GERD but no clinical sign of anemia.  The 
impression was GERD, well controlled.  

In April 2004, the veteran submitted a medical treatise 
addressing the effects of PTSD on the gastrointestinal system 
and requested that GERD be considered as secondary to PTSD.  

In March 2006, the veteran testified that he was not treated 
for GERD during active service, but he noted that during 
active service he was taken off pain medication for his back 
because it irritated his stomach.  He felt that medication 
for his service-connected painful spine led to GERD and 
recalled that a VA physician had agreed with that theory.  He 
testified that he currently had a bleeding ulcer.  

A medical opinion addressing the etiology of GERD is 
necessary prior to  adjudication of this claim.  


Increased Rating for the Lumbar Spine

The RO received an increased rating claim in March 2002.  The 
rating criteria for the lumbar spine changed during the 
appeal period.  The new rating criteria became effective on 
September 26, 2003, and may not, under any circumstance, be 
applied to disability ratings prior to their effective date.  
38 U.S.C.A. § 5110 (g).  The prior spine rating provisions 
were not included in either the appealed March 2004 rating 
decision or the May 2005 SOC and do not appear to have been 
considered.  Thus, in order to insure correct adjudication, 
due process, and adequate notice to the veteran, this issue 
must be returned for issuance of a supplemental statement of 
the case (SSOC) that addresses all rating criteria applicable 
to the lumbar spine prior to September 26, 2003.  

TDIU Prior to April 12, 2005

Because service connection has been granted herein and 
because other service connection issues and rating issues 
have been remanded for development, the issue of TDIU cannot 
be adjudicated at this time without risk of unfair prejudice 
to the veteran.  The TDIU issue is inextricably intertwined 
with the rating or ratings yet to be assigned.  Harris, 
supra.  After all development has been accomplished, the AMC 
must readjudicate entitlement to TDIU prior to April 12, 
2005.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App.473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  

Additionally, the AOJ must send the 
appellant a corrective notice, that 
includes:  an explanation as to the bases 
for the prior final denial of service 
connection for bilateral hearing loss in 
March 1986, and notice of the type of 
evidence that will substantiate a claim 
to reopen service connection for 
bilateral hearing loss.  The claims file 
must include documentation that there has 
been compliance with VA's duty to notify 
a claimant.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neurologic examination.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of headaches from the 
veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the headaches?

II.  For any diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  If the headaches are unlikely 
to have begun during active service, 
then is it at least as likely as not 
(50 percent or greater probability) 
that any service-connected 
disability has caused or increased 
these headaches? 

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should make arrangements with 
a psychiatrist for a medical opinion 
addressing the relationship between the 
veteran's PTSD and his hypertension.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should review 
the claims file, including a treatise 
entitled Trauma, PTSD, and the Primary 
Care Provider, set forth at a green tab 
in claims file volume III, and offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that PTSD has caused or 
aggravated the veteran's hypertension.  
The veteran may be examined if necessary.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

4.  The veteran should be scheduled for 
an examination, by an appropriate 
specialist, to determine the etiology of 
his claimed fibromyalgia and/or chronic 
pain syndrome.  If either disorder is 
found, the physician should determine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
it began during active service.  If it 
did not begin during active service, the 
physician should address whether it is at 
least as likely as not that it is caused 
or aggravated by any service-connected 
disability, such as closed head injury or 
PTSD.  The claims file should be made 
available to the physician for review of 
the pertinent evidence.  The physician 
should review the claims file, including 
a treatise entitled Trauma, PTSD, and the 
Primary Care Provider.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined if necessary.

5.  The veteran should be scheduled for 
an examination, by an appropriate 
specialist, to determine whether the 
veteran has hepatitis C and, if found, to 
offer an opinion addressing the etiology 
of it.  The physician should consider the 
veteran's report of a hepatitis outbreak 
at Fort Hood, his account of exposure to 
human body fluids in Vietnam, and his 
post-service blood transfusion in 1974 
for bleeding ulcer, and then determine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
hepatitis C began during active service.  
If it did not begin during active 
service, the physician should address 
whether it is at least as likely as not 
that hepatitis C was caused or aggravated 
by any service-connected disability, such 
as closed head injury or PTSD.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should review 
the claims file, including a treatise 
entitled Trauma, PTSD, and the Primary 
Care Provider.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.

6.  The AOJ should make arrangements with 
an appropriate specialist for an opinion 
addressing the etiology of GERD.  The 
physician should review the relevant 
medical history and address whether it is 
at least as likely as not that GERD began 
during active service.  If it did not 
begin during active service, the 
physician should address whether it is at 
least as likely as not that it is caused 
or aggravated by any service-connected 
disability, such as PTSD or by medication 
taken for any service-connected 
disabilities.  The physician should 
review the claims file, including a 
treatise entitled Trauma, PTSD, and the 
Primary Care Provider.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  The 
veteran may be examined if necessary.

7.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims and whether new 
and material evidence has been received 
to reopen a claim for service connection 
for bilateral hearing loss.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.  The SSOC should include all 
applicable law and regulations, to 
include 38 C.F.R. § 3.156.  

8.  The AOJ should also issue an SSOC 
addressing all relevant rating criteria 
for the lumbar spine effective prior to 
and on September 26, 2003, including a 
determination as to which rating criteria 
is more favorable to the veteran.  The 
veteran and his representative should be 
furnished an SSOC on this issue and given 
an opportunity to respond.  

9.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for TDIU prior to April 12, 
2005.  If a TDIU remains denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claims.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


